DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 



(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 



This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fixing device and device for locking in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following is exemplary only.  The claims contain numerous deficiencies especially where the language “at least one” has not been consistently used with terminology from one claim to the next.
	In claim 1, line 2, there is no antecedent basis for “the connection assembly”.  To remedy such, it appears line 1 should be amended to set forth ---A connection assembly for connecting…---.  In line 12, reference to “the bore” appears improper since potential multiple bores have been previously set forth with use of the “at least one bore” language.  It appears “the bore” should more appropriately be ---the at least one bore--- for consistency and clarity.  For like reasons, in line 15, it appears “the bore” should be ---the at least one bore--- and “the trunnion” should be ---the at least one trunnion---.
 	In claim 2, line 2, it appears “the trunnion” should be ---the at least one trunnion---, for reasons set forth above.



	In claim 5, line 2, reference to “the locking device” appears improper since potentially multiple locking devices have been set forth by the “at least one device for locking” language.  It appears “the locking device” should be ---the at least one locking device---.  In line 3, there is no antecedent basis for “the inner perimeter”.  Also in line 3, it appears “the bore” should be ---the at least one bore--- for consistency and clarity.  In lines 3-4, there is no antecedent basis for “the outer perimeter”.
	In claim 6, line 2, it appears “the second stop” should more appropriately be ---the at least one second stop---.  Also, in line 2, there is no antecedent basis for “the prongs”.
	In claim 7, line 2, it appears “the first stop” should more appropriately be ---the at least one first stop--- to provide consistency and clarity.  In lines 2-3, “the second stop” should more appropriately be ---the at least one second stop--- to provide consistency and clarity.
	In claim 8, line 2, it appears “the bore” should more appropriately be ---the at least one bore--- to provide consistency and clarity.  In lines 2-3, there is no antecedent basis for “the first boss”.
	In claim 9, line 2, “the trunnion” should more appropriately be ---the at least one trunnion--- to provide consistency and clarity.  In line 3, there is no antecedent basis for “the second boss”.
	In claim 10, line 2, “the locking device” should more appropriately be ---the at least one locking device---.  In line 3, there is no antecedent basis for “the perimeter”.  Also in line 3, it appears “the bore” should more appropriately be ---the at least one bore--- and “the trunnion” 
	In claim 11, line 1, setting forth the claim 11 as depending from claim 11 appears improper.  A claim cannot depend from itself and as such it is unclear exactly what is being claimed.  In line 2, there is no antecedent basis for “the pressure”, “the flat section”, “the prongs” and “the trunnion”.  In line 3, there is no antecedent basis for “the two prongs”.
	In claim 12, line 3, there is no antecedent basis for “the prongs” since possible only one has been set forth in claim 10.  It appears the “at least one prong” set forth in claim 10 should now be clearly set forth in claim 12 as comprising multiple prongs.
	In claim 13, line 6, referencing a connection assembly according to claim 1 appears improper since claim 1 does not set forth a “connection assembly” but rather an assembly for connecting.  As set forth above, it appears the claim 1 preamble should be amended to set forth “A connection assembly for connecting”

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto et al (US patent application publication 2002/0152575).

	With respect to claim 4, it appears the protrusion (64a, fig. 14B) on the outer perimeter of the trunnion forms a block and establishes a zone of the outer perimeter of the trunnion without such block as at least partially defining a space as claimed.  Note such space is defined between the projection (66) and limiting end (65b, fig. 11B) of the rotation guide (65) when the cover is in the open position.
	With respect to claim 5, the protrusion (66) on the inner perimeter of the bore defines a first stop (sides thereof) which engages with a second stop (sides thereof) of the protrusion (64a) on the outer perimeter of the trunnion.
 	With respect to claim 6, the protrusion (64a) on the trunnion can be deemed the prong which defines the second stop as claimed.

 	With respect to claim 8, if the protrusion (64a) is deemed the boss, such extends parallel along an axis of revolution of the substantially cylindrical bore (63/65, fig. 11C).  Note figure 12C wherein the extension of the protrusion can be seen extending along the extension direction of the trunnion (64).  Such extension is within the bore revolution (fig. 13) extending from an edge thereof as claimed.
	With respect to claim 9, the trunnions extend from a “base” of the cover (see fig. 12C) along an axis extension, at least as far as defined.  As can be seen in figure 12C, the boss (64a) also extends in the same direction along such axis as the trunnions.
	With respect to claim 10, note flat section (65a, fig. 14B) on the inner perimeter of the bore which engages with or presses against a flat section on a side of the prong (64a).

Allowable Subject Matter

It appears claims 2 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


GKG
11 March 2021